                        UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF NEW YORK


 KIMBERLY MCNULTY, on behalf of                        Civil Action No. 1:19-cv-08903-LGS
 herself and all others similarly situated,

                          Plaintiff(s),
         v.                                             STIPULATED PROTECTIVE ORDER

 POLAR CORP.,

                                  Defendant.


        WHEREAS, disclosure and discovery in this action are likely to involve production of

confidential, proprietary or private information for which special protection from public disclosure

and from use for any purpose other than prosecuting this litigation may be warranted; and

        WHEREAS, the parties to this litigation having agreed to the following terms of

confidentiality, and the Court having found that in view of the nature of the non-public, confidential,

competitively sensitive, proprietary information and trade secrets that may be disclosed in this matter,

good cause exists for issuance of an appropriately-tailored confidentiality order governing the pre-

trial phase of this action; and

        ACCORDINGLY, the parties hereby stipulate and petition the court to enter the following

Stipulated Protective Order (“Order”), which shall bind to its terms, without limitation, the parties

to this action, their respective attorneys, representatives, agents, experts and consultants, all third

parties providing discovery in this action, and all other interested persons with actual or

constructive notice of this Order as follows:

        1.      Definitions

                a.      Challenging Party: an individual or entity that challenges the designation

                        of information or items under this Order.

                                                   1
b.   “Confidential” Information or Items: information, documents, testimony,

     or things that a Designating Party believes, in good faith, contain (1)

     confidential business, financial, personal, or commercial information or

     competitively-sensitive information not customarily disclosed to the

     general public; or (2) any third-party documents, testimony or information

     or other things that the third party currently maintains as confidential, seeks

     to maintain as confidential for purposes of the above-captioned action, and

     the disclosure of which may have the effect of causing harm to the third-

     party persons, firm, partnership, corporation or organization from which the

     documents, testimony or information was obtained.                Confidential

     information shall also include business negotiations and/or dealings,

     business agreements, financial information and transactions, confidential

     business practices, confidential research, development and testing,

     commercial information, information implicating privacy rights of third

     parties, information generally unavailable to the public, or which may be

     privileged or otherwise protected from disclosure under state or federal

     statutes, court rules, case decisions, or common law. Such information may

     consist of, without limitation, (1) testimony given in this Action by any

     Party (as defined below) or by any third party (whether oral, in writing, or

     via videotape); (2) documents produced in this action by any party or by

     any third party; (3) written discovery responses given by any Party; (4) any

     documents or pleadings filed with the Court which attach, contain or

     disclose any such “CONFIDENTIAL” Information; and (5) the information



                                2
     contained within such documents, testimony or discovery responses so

     properly designated.

c.   “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” shall be

     limited to documents, testimony, information or things that the Designating

     Party believes, in good faith, contain information the disclosure of which is

     likely to cause substantial harm to the competitive position of the

     Designating Party, contain information subject to the right of privacy of any

     person, or contain information alleged to be a trade secret. None of the

     restrictions set forth in this Order shall apply to any documents or other

     information that are or become public knowledge by means not in violation

     of the provisions of this Order, or any law or statute.

d.   Counsel: Counsel of record, in-house or corporate counsel, as well as their

     respective support staff.

e.   Designating Party: a party or non-party that designates items, information,

     or documents that it produces in disclosures or in responses to discovery as

     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S

     EYES ONLY.”

f.   Disclosure or Discovery Material: all items or information, regardless of

     the medium or manner in which it is generated, stored, or maintained

     (including, among other things, testimony, transcripts, electronically stored

     information and tangible things), that are produced or generated in

     disclosures or responses to discovery in this matter.




                                 3
               g.     Expert: a person with specialized knowledge or experience in a matter

                      pertinent to the litigation who has been retained by a Party or its counsel to

                      serve as an expert witness or as a consultant in this action.

               h.     Party: any party to this action, including all of its officers, directors,

                      employees, consultants, retained experts, and counsel of record (and their

                      support staffs).

               i.     Producing Party:     a Party or non-party that produces Disclosure or

                      Discovery Material in this action.

               j.     Protected Material: any Disclosure or Discovery Material that is designated

                      as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S

                      EYES ONLY.”

               k.     Receiving Party: a Party that receives Disclosure or Discovery Material

                      from a Producing Party.

       2.      Scope. The protections conferred by this Order apply to Protected Material and (1)

any information copied or extracted from Protected Material; (2) all copies, excerpts, summaries,

or compilations of Protected Material; and (3) any testimony, conversations, or presentations by

Parties or their counsel that might reveal Protected Material. However, the protections conferred

by this Order do not apply to (a) any information that is in the public domain at the time of

disclosure or becomes part of the public domain after its disclosure as a result of publication not

involving a violation of this Order, including becoming part of the public record through trial or

otherwise; and (b) any information known to the Receiving Party prior to the disclosure or obtained

by the Receiving Party after the disclosure from a source who obtained the information lawfully

and under no obligation of confidentiality to the Designating Party



                                                4
       3.      Duration.   Even after final disposition of this litigation, the confidentiality

obligations imposed by this Stipulated Protective Order shall remain in effect until a Designating

Party agrees otherwise in writing or a court order otherwise directs. Final disposition shall be

deemed to be the later of (1) dismissal of all claims and defenses in this action, with or without

prejudice; and (2) final judgment herein after the completion and exhaustion of all appeals,

rehearings, remands, trials, or reviews of this action, including the time limits for filing any

motions or applications for extension of time pursuant to applicable law.

       4.      Designating Protected Material

               a.     Parties may designate Discovery Material as “CONFIDENTIAL” or

                      “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” where the

                      material meets the requirements listed in Sections 1.2 and 1.3, above.

               b.     Each Designating Party must take care to limit any such designation to

                      specific material that qualifies under the appropriate standards, and must

                      designate for protection only those parts of material, documents, items, or

                      oral or written communications that qualify.

               c.     If it comes to a Designating Party’s attention that information or items that

                      it designated for protection do not qualify for protection, the Designating

                      Party must promptly notify all Parties that it is withdrawing the designation.

               d.     Any Party may designate information or documents disclosed by another as

                      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S

                      EYES ONLY” pursuant to this Order by so indicating in writing within 21

                      days after receipt of said information or documents, providing an




                                                5
     identification by relevant document numbers or other means of the

     document or information (or portion thereof) to be so designated.

e.   Disclosure or Discovery Material that qualifies for protection under this

     Order must be clearly so designated before the material is disclosed or

     produced. Designation in conformity with this Order requires:

     i.     for paper or electronic documents (but excluding transcripts), that

            the Producing Party mark “CONFIDENTIAL” or “HIGHLY

            CONFIDENTIAL-ATTORNEY’S EYES ONLY” to each page that

            contains protected material. If only a portion of the material on a

            page qualifies for protection, the Producing Party also must clearly

            identify the protected portion(s) as Protected Material. A Party or

            non-party that makes original documents or materials available for

            inspection need not designate them for protection until after the

            inspecting party has indicated which material it would like copied

            and produced. During the inspection and before the designation, all

            of the material made available for inspection shall be deemed

            “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY” or

            “CONFIDENTIAL.” After the inspecting party has identified the

            documents it wants copied and produced, the Producing Party must

            determine which documents, or portions thereof, qualify for

            protection under this Order. Then, before producing the specified

            documents, the Producing Party must affix the “CONFIDENTIAL”




                              6
       or “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY”

       legend to each page that contains Protected Material.

ii.    for testimony given in deposition or in other proceedings, that the

       Designating Party identify on the record, before the close of the

       deposition, hearing or proceeding, all protected testimony and

       specify the level of protection being asserted. When it is impractical

       to identify separately each portion of testimony that is entitled to

       protection and it appears that substantial portions of the testimony

       may qualify for protection, the Designating Party may invoke on the

       record (before the deposition, hearing, or other proceeding is

       concluded) a right to have up to 21 days after receipt of a certified

       transcript to identify the specific portions of the testimony as to

       which protection is sought and to specify the level of protection

       being asserted.   Only those portions of the testimony that are

       appropriately designated for protection within the 21 days shall be

       covered by the provisions of this Order. Alternatively, a Designating

       Party may specify, at the deposition or up to 21 days afterwards if

       that period is properly invoked, that the entire transcript shall be

       treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-

       ATTORNEY’S EYES ONLY.”

iii.   for information produced in some form other than documentary and

       for any other tangible items, that the Producing Party affix in a

       prominent place on the exterior of the container in which the item is



                         7
                               stored the legend “HIGHLY CONFIDENTIAL-ATTORNEY’S

                               EYES ONLY” or “CONFIDENTIAL.” If only a portion of the item

                               warrants protection, the Producing Party, to the extent practicable,

                               shall identify the protected portion(s).

               f.      Use of a document as an exhibit at a deposition shall not in any way affect

                       its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-

                       ATTORNEY’S EYES ONLY.

               g.      If corrected within 21 days, an inadvertent failure to designate qualified

                       information or items does not waive the Designating Party’s right to secure

                       protection under this Order for such material. Upon timely correction of a

                       designation, the Receiving Party must make reasonable efforts to assure that

                       the material is treated in accordance with the provisions of this Order.

       5.      Challenging Confidentiality Designations. Any Party or non-party may challenge

a designation of confidentiality at any time. Unless a prompt challenge to a Designating Party’s

confidentiality designation is necessary to avoid foreseeable, substantial unfairness, unnecessary

economic burdens, or a significant disruption or delay of the litigation, a party does not waive its

right to challenge a confidentiality designation by electing not to mount a challenge promptly after

the original designation is disclosed.

       The Challenging Party shall provide written notice to the Designating Party of each

designation it is challenging and describing the basis for each challenge. The parties shall attempt

to resolve each challenge in good faith and must begin the process by conferring directly within

14 days of the date of service of notice. In conferring, the Challenging Party must explain the basis

for its belief that the confidentiality designation was not proper and must give the Designating



                                                  8
Party an opportunity to review the designated material, to reconsider the circumstances, and, if no

change in designation is offered, to explain the basis for the chosen designation. A Challenging

Party may seek judicial intervention only if it has engaged in this meet and confer process or can

establish that the Designating Party is unwilling to meet and confer.

       If the Parties cannot resolve a challenge without court intervention, the Designating Party

shall file and serve a motion to retain confidentiality within 21 days of the initial notice of

challenge or within 14 days of the parties agreeing that the meet and confer process will not resolve

their dispute, whichever is earlier. Each such motion must be accompanied by a competent

declaration affirming that the movant has complied with the meet and confer requirements imposed

in the preceding paragraph. Failure by the Designating Party to make such a motion including the

required declaration within 21 days (or 14 days, if applicable) shall automatically waive the

confidentiality designation for each challenged designation. In addition, the Challenging Party may

file a motion challenging a confidentiality designation at any time if there is good cause for doing

so, including a challenge to the designation of a deposition transcript or any portions thereof. Any

motion brought pursuant to this provision must be accompanied by a competent declaration

affirming that the movant has complied with the meet and confer requirements imposed by the

preceding paragraph.

       6.      Access To and Use of Protected Material. A party may use Protected Material only

for prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

disclosed only to the categories of persons and under the conditions described in this Order. The

parties shall not disclose information or documents designated as confidential to putative class

members not named as class representative plaintiffs unless and until one or more classes has/have




                                                 9
been certified. Protected Material must be stored and maintained at a location and in a secure

manner that ensures that access is limited to the persons authorized under this Order.

               a.     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

                      ordered by the court or permitted in writing by the Designating Party, a

                      Receiving Party may disclose any information or item designated

                      “CONFIDENTIAL” only to:

                      i.      the Receiving Party’s counsel of record in this action, as well as

                              employees of said counsel to whom it is reasonably necessary to

                              disclose the information for this litigation;

                      ii.     officers, directors, and employees (including corporate counsel) of

                              the Receiving Party to whom disclosure is reasonably necessary for

                              this litigation;

                      iii.    Experts (as defined in this Order) to whom disclosure is reasonably

                              necessary for this litigation;

                      iv.     the Court and its personnel;

                      v.      Court reporters, videographers, and their staff, professional jury or

                              trial consultants, mock jurors, and vendors to whom disclosure is

                              reasonably necessary for this litigation;

                      vi.     during their depositions, witnesses in the action to whom disclosure

                              is reasonably necessary;

                      vii.    the author or recipient of a document containing the information or

                              a custodian or other person who otherwise possessed or knew the

                              information; and



                                                 10
                       viii.   any mediator or settlement officer, and their supporting personnel,

                               mutually agreed upon by any of the parties engaged in settlement

                               discussions.

               b.      Disclosure of “HIGHLY CONFIDENTIAL-ATTORNEY’S EYES ONLY”

                       Information or Items. Unless otherwise ordered by the court or permitted

                       in writing by the Designating Party, a Receiving Party may disclose

                       Protected     Material     designated     “HIGHLY         CONFIDENTIAL-

                       ATTORNEY’S EYES ONLY” only to the following persons:

                       i.      the Receiving Party’s counsel of record and counsel’s employees to

                               whom it is reasonably necessary to disclose the information;

                       ii.     Experts to whom disclosure is reasonably necessary for this action;

                       iii.    the Court and its personnel;

                       iv.     court reporters and videographers and their staff, and vendors to

                               whom disclosure is reasonably necessary for this litigation;

                       v.      the author or recipient of a document containing the information or

                               a custodian or other person who otherwise possessed or knew the

                               information; and

                       vi.     any mediator or settlement officer, and their personnel, mutually

                               agreed upon by any of the parties engaged in settlement discussions.

       7.      Inadvertent Disclosure. The inadvertent disclosure of any information or document

that is subject to an objection on the basis of attorney-client privilege or work-product protection,

will not be deemed to waive a party’s claim to its privileged or protected nature or estop that party

or the privilege holder from designating it as attorney-client privileged or subject to the work



                                                  11
product doctrine at a later date. Any Party receiving any such information or document shall return

it upon request from the producing Party. Upon receiving such a request as to specific information

or documents, the Receiving Party shall return the information or documents to the producing party

within five (5) business days, regardless of whether the Receiving Party agrees with the claim of

privilege and/or work-product protection. Disclosure of the information or document by the other

party prior to such later designation shall not be deemed a violation of the provisions of this Order.

This Order and Clawback Provision shall be governed by F.R.E. 502(d).

       8.      Confidential Information Filed with Court. Any Party wishing to file documents in
                                           do so
                                           xXXXXXXXXXXXXXXXXXXXX
redacted form or wholly under seal shall Xemail  a letter to Chambers in accordance with the

Individual Rules of Judge Schofield.

       9.      Return of Confidential Material. The terms of this Order shall survive the

termination of this action, including appeals, at which point all material treated as confidential

under this Order shall be returned to the originating party or destroyed if the parties so stipulate.

SO STIPULATED AND AGREED

 GREG COLEMAN LAW PC                                    GORDON & REES SCULLY MANSUKHANI LLP
 Counsel for Plaintiff and the Purported Class          Counsel for Polar Corp.


 By:    /s/ Gregory F. Coleman                          By: /s/ Peter G. Siachos                 d
 d      Gregory F. Coleman                                    JoAnna M. Doherty
         Rachel Soffin                                        Peter G. Siachos
         Mark E. Silvey
                                                        18 Columbia Turnpike, Suite 200
 800 S. Gay Street, Suite 1100                          Florham Park, NJ 07932
 Knoxville, TX 37929                                    T: (973) 549-2500
 T: (865) 247-0080                                      E: psiachos@grsm.com
 E: greg@gregcolemanlaw.com                             E: jmdoherty@grsm.com
 E: rachel@gregcolemanlaw.com
 E: mark@gregcoleman.law.com                            Dated: April 9, 2020

 Dated: April 9, 2020



                                                  12
BARBAT MANSOUR & SUCIU PLLC
Counsel for Plaintiff and the Purported Class


By:    /s/ Nick Suciu III                        d
       Nick Suciu III

1664 Bracken Road
Bloomfield Hills, MI 48302
T: (313) 303-3472
E: nicksuciu@bmslawyers.com

Dated: April 9, 2002


SIMMONS HANLY CONROY LC
Counsel for Plaintiff and the Purported Class


By:    /s/ Mitchell M. Breit                         d
       Mitchell M. Breit

112 Madison Ave.
New York, NY 10016
T: (212) 784-6400
E: mbreit@simmonsfirm.com

Dated: April 9, 2020


BRUSCA LAW PLLC
Counsel for Plaintiff and the Purported Class


By:   /s/ Lauren Brusca                              d
        Lauren Brusca

221 NE Ivanhoe Blvd., Suite 200
Orlando, FL 32804
T: (407) 501-6564
E: lauren@bruscalaw.com

Dated: April 9, 2020




                                                13
The parties are advised that the Court retains discretion as to whether to afford confidential treatment to
redacted information in Orders and Opinions.


IT IS SO ORDERED.




         April 9
DATED: ________________________, 2020          _____________________________________
          New York, New York                   Hon. Lorna G. Schofield




                                              14
